Citation Nr: 0122267	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the restoration of a 10 percent rating for 
right great toe hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to May 
1992.  

By a rating decision in May 1993, the Department of Veterans 
Affairs (VA) regional office (RO) granted service connection, 
inter alia, for right great toe hallux valgus, assigning a 10 
percent rating from June 1, 1992.  By a rating decision in 
March 1999, based on examination findings, the RO proposed to 
reduce the 10 percent rating to noncompensably disabling.  
The veteran was informed of this proposed action that month 
and that he could submit evidence to show that the action 
should not be made, but he did not reply.  By a rating 
decision in May 1999, the RO decreased the rating for right 
great toe hallux valgus from 10 percent to noncompensably 
disabling, effective August 1, 1999.  The veteran's notice of 
disagreement with that action was received in June 1999.  The 
veteran was furnished a statement of the case in March 2000, 
and he submitted his appeal to the Board of Veterans Appeals 
(Board) on VA Form 9 in April 2000.  

In the substantive appeal to the Board in April 2000, the 
veteran requested a hearing before a Member of the Board 
sitting at the regional office (RO).  The veteran was 
scheduled for a hearing before a Member of the Board sitting 
at the RO in July 2001, but he failed to report and did not 
request that the hearing be rescheduled.  The hearing request 
is considered to have been withdrawn.  38 C.F.R. § 20.702 
(2000).  


FINDINGS OF FACT

1.  The veteran's service-connected right great toe hallux 
valgus was rated 10 percent disabling for more than five 
years when the RO reduced the rating to noncompensably 
disabling, effective August 1, 1999.  

2.  The right great toe hallux valgus has never required 
medical treatment, especially surgery, and it has not 
objectively interfered with employment, or produced more than 
mild disability, certainly none commensurate with amputation 
of the right great toe reflecting severe disability.  


CONCLUSION OF LAW

The RO properly reduced the rating for right great toe hallux 
valgus from 10 percent to noncompensably disabling.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.105, 3.344, 4.71, Diagnostic Code 5280 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the Report of Medical History section of the retirement 
examination in February 1992, the veteran reported that he 
had a bunion on the left side of the right foot which was 
very sensitive.  The presence of the bunion on the right foot 
was confirmed on the retirement physical examination the 
following month.  

A series of X-rays of the right foot by Anchorage Medical & 
Surgical Clinic in November 1992 demonstrated no bony or soft 
tissue abnormality.  The impression was normal study.  On 
examination for the VA in December 1992, the veteran stated 
that a lump had grown on his right foot over the last four or 
five years; that it ached like a toothache; and that it 
bothered him about twice a week and got better in 30-60 
minutes.  There was a diagnostic impression of bunion 
involving the great toe of the right foot with arthritic 
change and decreased range of motion of the 
metatarsophalangeal joint of the great toe.  

On orthopedic examination by the VA in September 1998, it was 
reported that in 1984 the veteran developed some right toe 
pain at the metatarsophalangeal joint of the great toe which 
was hallux valgus.  He had not been treated for this by a 
physician.  Reportedly, the veteran had to be careful what 
kind of shoes he bought.  Otherwise, he had no complaints.  
He was able to ambulate without difficulty.  The examiner 
described the veteran's right great toe symptoms as being 
intermittent and associated with uncomfortable shoes; that 
the veteran currently had no complaints, took no medication, 
used no corrective shoes, and had had no surgeries on his 
feet.  The examiner commented that the disorder did not 
affect the veteran's occupation as a home repairman.  
Examination of the right foot revealed a mild hallux valgus 
deformity.  The metatarsophalangeal joint of the great toe 
was mildly hyperplastic, nontender, and not deforming.  
Strength was full and no neurologic deficit was noted.  The 
diagnosis was mild hallux valgus deformity of the right great 
toe, causing no disability.  

In his substantive appeal of April 2000, the veteran 
indicated that the VA examiner had stated that all conditions 
of the disability were justified, including the right foot; 
that when he, the veteran, purchases new shoes as well as 
wearing old ones, his foot aches profusely at the base of the 
big toe on the right; that when sitting in church he has to 
remove the right shoe for comfort; and that he is in constant 
pain during his work in a quartermaster laundry where he has 
to stand most of the day.   


Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) became effective.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  One consequence of the Act is that the VA has a 
heightened duty to assist in the development of the veteran's 
claim by exhausting all reasonable administrative procedures 
to assist the veteran in the development of his claim.  

Here, the RO has informed the veteran of his rights with 
regard to every action taken on his claim, and he has been 
provided clear and concise substantive reasons why his claims 
have been denied on a merits basis.  The RO scheduled him for 
the hearing he requested, but he did not attend.  Also, there 
is no statement from the veteran of record which would 
indicate additional evidence is available which has not been 
obtained, and the claims folder does not contain any evidence 
that suggests additional action is necessary to properly 
consider the matters on appeal.  All identified medical 
records pertinent to his claim have been obtained.  
Additionally, the veteran has been given a recent VA 
examination for his right foot which is comprehensive 
regarding the matter under consideration.  As such, VA has 
met its duty to assist the veteran in developing his claim as 
prescribed by the newly changed law.  38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Hallux valgus is angulation of the great toe away from the 
midline of the body, or toward the other toes; the great toe 
may ride under or over the other toes.  Dorland's Illustrated 
Medical Dictionary 729 (27th ed. 1988).  A bunion is an 
abnormal prominence of the inner aspect of the first 
metatarsal head, accompanied by bursal formation and 
resulting in a lateral or valgus displacement of the great 
toe.  Id. at 244.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Under 
the Rating Schedule, the veteran's service-connected hallux 
valgus of the right great toe has been appropriately rated 
under 38 C.F.R. § 4.71, Diagnostic Code 5280.  This Code 
provides that a 10 percent rating for a unilateral hallux 
valgus is warranted only where operated with resection of the 
metatarsal head or where the deformity is so severe as to be 
equivalent to an amputation of the great toe.  38 C.F.R. § 
4.71a, Code 5280.  Pertinent regulations also provide that in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

There is no question that a disability rating may be reduced.  
However, Title 38, Code of Federal Regulations, Section 
3.105(e) requires that certain procedures be followed before 
a rating may be reduced.  Where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, the regulation requires that a rating 
initially proposing the reduction or discontinuance be 
prepared.  This rating must set out all material facts and 
reasons for the proposed action.  The regulation further 
requires that the beneficiary of the compensation payments be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons therefor, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level. 38 C.F.R. § 3.105(e).  In addition, 38 C.F.R. § 
3.105(i) provides that the advance written notice concerning 
the proposed reduction inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice. 38 C.F.R. § 3.105(i).  These procedures 
must be followed by VA before it issues any final rating 
action reducing the rating.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  

The claims file documents that in the rating decision issued 
in March 1999 and subsequently and in the notices 
accompanying them, the RO observed these procedural 
requirements.  

The next issue is whether the reduction of the rating of the 
veteran's right great toe hallux valgus disability from 10 
percent to noncompensably disabling was warranted by the 
evidence.  When such a question is presented, one of two 
possible standards will apply.  The standard set out in 38 
C.F.R. § 3.344 (2000) applies here because the disability 
evaluation has been in effect for five years or more and 
requires that there be a finding of "material improvement" of 
the disability that is "reasonably certain . . . [to] be 
maintained under the ordinary conditions of life."  38 C.F.R. 
§ 3.344(a).  

Within this framework, when there is a question as to which 
rating should be assigned to a disability, the higher must be 
chosen if the disability pictured by the record more closely 
approximates the criteria for it than for the lower.  38 
C.F.R. § 4.7 (2000).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2000).  Thus, a claim concerning the evaluation of 
disability will be granted unless a preponderance of the 
evidence of record weighs against it.  38 U.S.C.A. § 5107(b) 
(West 1991).  

The Board has considered that other Diagnostic Codes might 
provide a more favorable decision.  Several foot 
disabilities, including weak foot (Code 5277), claw foot 
(Code 5278), metatarsalgia (Code 5279), and malunion or 
nonunion of the tarsal or metatarsal bones (Code 5283) have 
been considered.  38 C.F.R. § 4.71a (2000).  The medical 
evidence does not show that any of these conditions have been 
established as service connected or demonstrated generally.  

The veteran has not displayed any difficulty in ambulation on 
examination.  Also as noted, none of the clinical evidence 
suggests that the veteran has disability beyond the right 
great toe.  Therefore, rating codes for involvement of all 
toes, unilateral without claw foot, are inapplicable.  The 
objective evidence is against a conclusion that the 
disability has any impact on the veteran's employment based 
primarily on a specific finding to that effect by VA's 
examiner and the veteran's recorded symptoms on examinations, 
including the lack of the necessity of any medical treatment, 
especially surgery.  Admittedly, the veteran complains of a 
chronic painful right big toe, however, the toe was not even 
tender on the most recent VA orthopedic examination.  The 
examiner entered a diagnosis of mild hallux valgus producing 
no disability, and there is simply no medical evidence 
supportive of the veteran's assertion that his service-
connected right toe disorder is productive of the level of 
pain symptoms he currently describes.  

The Board acknowledges that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 may be warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's 
joints.  However, considering the standards outlined in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a compensable rating for the right great toe disorder.  
No weakness, incoordination, fatigability, instability, 
tenderness, redness, heat, abnormal movement, atrophy, nor 
muscle wasting has been clinically demonstrated.  

The Board finds that the September 1998 VA orthopedic 
examination upon which the RO relied in proposing the rating 
reduction at issue in this case was thorough and complete.  
The medical assessment was that the service connected 
impairment was mild in degree and produced no disability.  
The condition did not adversely affect the veteran's 
employment.  In these circumstances, the proper decision was 
made by the RO in 1999 to reduce the disability rating from 
10 percent to noncompensably disabling on the basis of there 
being demonstrated "material improvement" of the disability 
that is "reasonably certain . . . [to] be maintained under 
the ordinary conditions of life."  

Moreover, the Board points out that the right hallux valgus 
is not a condition subject to temporary or episodic 
improvement like ulcer or heart disease as discussed in 38 
C.F.R. § 3.344(a).  Consequently, it was not improper to 
reduce the rating on the basis of one examination.  That 
examination provided detailed information which resolved any 
doubt that the veteran might have some functional impairment 
warranting compensation.  Based on a review of the entire 
record, it is apparent that the initial rating action 
granting compensation was generous but that the subsequent VA 
examination clearly showed no proper basis for extending 
compensation and thus demonstrated the material improvement 
reasonably certain to be maintained under the ordinary 
conditions of life.  Accordingly, the Board finds that a 
preponderance of the evidence of record is against 
restoration of the 10 percent rating of the veteran's right 
great toe hallux valgus disability.  The Board agrees with 
the RO's decision to reduce the rating from 10 percent to 
noncompensably disabling.  In the absence of symptoms even 
approaching a unilateral hallux valgus which was operated 
with resection of the metatarsal head or where the deformity 
was so severe as to be equivalent to an amputation of the 
great toe, and absent support for a compensable rating even 
under the decision in DeLuca, there is no objectively 
sustainable basis for a conclusion that a 10 percent 
disability rating should be restored.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to the restoration of a 10 percent rating for 
right great toe hallux valgus from August 1, 1999, is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

